DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 14-16, Species A, and Species 1 in the reply filed on 08/12/2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bray (US 20210015078 A1).
Regarding claim 14: Bray discloses the limitations of a method of using and detangling a pet leash configured for attachment to and detachment from a collar of a pet (abstract), comprising the steps of: holding a first loop (114a, Fig. 1A) at a first end of a rope of the leash (110), opposite a second loop (114b, Fig. 1A) at a second end of the rope, wherein a first base (111a) is located at the first end and a second base (111b) is located at the second end, wherein a ring (120, para 18, “In some embodiments, the connection member 120 is a ring”) is attached to, and slides along, a length of the rope between the first base and the second base (para 18, “In the illustrated embodiment, the leash assembly 100 includes a leash (or lead line) 110 slidably coupled to a connection member 120.”), and wherein a clip is attached to the ring for attachment to and detachment from the collar of the pet (para 18, “In the illustrated embodiment, a connector 124 (e.g., a hook, clip, ring, carabiner, etc.) is connected to the connection member 120 and is configured to be releasably coupled to a collar, harness, or other restraint worn by an animal”); enabling the ring to slide to the second base (para 18, “In the illustrated embodiment, the leash assembly 100 includes a leash (or lead line) 110 slidably coupled to a connection member 120.”); letting go of the first loop when the rope becomes tangled; holding the second loop; pulling the rope via the second loop; and enabling the ring to slide along the length of the rope to the first base, thereby detangling the rope (para 28, “For example, when the lead line 110 becomes tangled, the handler need only move the leash assembly 100 between the first position (FIG. 2A) and the third position (FIG. 2C), or from the second position (FIG. 2B) to the first position or third positions, to untangle the lead line”).
Examiner has interpreted Bray as being capable of being used in the same steps as recited by Applicant’s claim 14. However if Applicant disagrees, it would have been obvious to one of ordinary art to use the leash in the manner as it’s claimed by applicant, as doing so would allow for the user to detangle the leash, therefore allowing for the user to regain proper control of the leash. 
Regarding claim 15: Bray discloses the limitations of claim 14 as shown above.
Bray further discloses letting go of the second loop when the rope becomes tangled again; holding the first loop; pulling the rope via the first loop and; enabling the ring to slide along the length of the rope to the second base, thereby detangling the rope (para 28, “For example, when the lead line 110 becomes tangled in the first position (FIG. 2A), the handler can (I) grasp the first stop member 130a and/or the first loop 114a, (ii) release their grasp on the second loop 114b, and (iii) pull the first stop member 130a and/or the first loop 114a (or wait for the animal to move away from them), as this will draw the lead line 110 through the connection member 120 to the third position.”).
Examiner has interpreted Bray as being capable of being used in the same steps as recited by Applicant’s claim 15. However if Applicant disagrees, it would have been obvious to one of ordinary art to use the leash in the manner as it’s claimed by applicant, as doing so would allow for the user to detangle the leash after it has become tangled again, therefore allowing for the user to regain proper control of the leash. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bray as applied to claim 14 above, and further in view of Daniel (US 20180295947 A1).
Regarding claim 16: Bray discloses the limitations of claim 14 as shown above.
Bray fails to explicitly teach extending the rope around a stationary object; attaching a second clip, which is coupled to the first loop, to the second loop, such that the leash is secured to the stationary object.
However, Daniel teaches extending the rope (10) around a stationary object (as seen in Fig. 25); attaching a second clip (30), which is coupled to the first loop (Fig. 1), to the second loop (20), such that the leash is secured to the stationary object (It is clear that the user could attach the clip 30 to the second loop 20 if desired by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the leash and loops as disclosed by Bray with the clip as taught by Daniel so as to secure the leash to a stationary object therefore decreasing the likelihood that the animal is able to roam away while the owner is occupied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon include structural elements that are similar to applicant’s claimed invention which can be relied upon in the future depending on how applicant limits their claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642